Citation Nr: 0604046	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  98-04 197	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral trench foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION


The veteran had active service from February 1943 to October 
1945.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Regional Office 
(RO).

This matter was previously before the Board in December 1998, 
August 2003 and September 2004 when it was remanded for 
additional development.  


FINDING OF FACT

On January 19, 2006, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Detroit, Michigan, 
that the veteran died on December [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).




ORDER

The appeal is dismissed.




		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


